[Cite as State v. Foster, 2012-Ohio-5702.]




          Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 98929




                                      STATE OF OHIO
                                                          RESPONDENT

                                                    vs.

                                      TRAVIS FOSTER
                                                          RELATOR




                                             JUDGMENT:
                                             WRIT DENIED


                                             Writ of Mandamus
                                             Motion No. 459159
                                      Order No. 460255



     RELEASE DATE: November 30, 2012
FOR RELATOR

Travis Foster
Inmate No. A600-699
Marion Correctional Institution
P.O. Box 57
Marion, OH 43301-0057

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

James E. Moss
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113


COLLEEN CONWAY COONEY, J.:

       {¶1} Travis Foster has filed a complaint for a writ of mandamus and seeks an order

from this court requiring Judge Peter J. Corrigan to rule on motions for jail-time credit filed in

Cuyahoga C.P. Case Nos. CR-542068, CR-543148, and CR-544799.                 Judge Corrigan has
                                                                         1




filed a motion for summary judgment, which is granted for the following reasons.



        Pursuant to Civ.R. 19(A), Judge Peter J. Corrigan is added as a necessary party to this
       1
        {¶2} Initially, we find that Foster’s complaint for a writ of mandamus is defective,

because it is improperly captioned.      The complaint for a writ of mandamus must be brought in

the name of the state on relation of the person applying.         R.C. 2731.04; Maloney v. Court of

Common Pleas of Allen Cty., 173 Ohio St. 226, 181 N.E.2d 270 (1962); Gannon v. Gallagher,

145 Ohio St. 170, 60 N.E.2d 666 (1945).

        {¶3} Further review of the complaint for a writ of mandamus discloses that Foster has

failed to comply with R.C. 2969.25, which requires the attachment of an affidavit to the

complaint for a writ of mandamus that describes each civil action or appeal filed within the

previous five years in any state or federal court.      Foster’s failure to comply with R.C. 2969.25

warrants the dismissal of the complaint for a writ of mandamus. State ex rel. Zanders v. Ohio

Parole Bd., 82 Ohio St.3d 421, 1998-Ohio-218, 696 N.E.2d 594; Alford v. Winters, 80 Ohio

St.3d 285, 1997-Ohio-117, 685 N.E.2d 1242.             It must also be noted that Foster has failed to

comply with Loc.App.R. 45(B)(1)(a), which mandates that his complaint for a writ of

mandamus must be supported by an affidavit that specifies the details of the claim. State ex rel.

Leon v. Cuyahoga Cty. Court of Common Pleas, 123 Ohio St.3d 124, 2009-Ohio-4688, 914

N.E.2d 402; State ex rel. Wilson v. Calabrese, 8th Dist. No. 70077, 1996 Ohio App. LEXIS

6213 (Jan. 18, 1996).



original action and is designated as the respondent.
         {¶4} Finally, Foster’s request for a writ of mandamus is moot.         Attached to the

respondent’s motion for summary judgment are copies of         judgment entries, journalized on

October 4, 2012, that demonstrate that Perry has been granted jail-time credit in the amount of

145 days in CR-542068, CR-543148, and CR-544799.           Thus, Foster’s request for a writ of

mandamus is moot. State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74

Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel. Snider v. Stapleton, 65 Ohio

St.3d 40, 600 N.E.2d 240 (1992); State ex rel. Richard v. Wells, 64 Ohio St.3d 76, 591 N.E.2d

1240 (1992); State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

         {¶5} Accordingly, we grant Judge Corrigan’s motion for summary judgment.          Costs

to Judge Corrigan.   Costs ordered waived.     The court directs the clerk of court to serve all

parties with notice of this judgment and its date of entry upon the journal as required by Civ.R.

58(B).

         {¶6} Writ denied.


__________________________________________
COLLEEN CONWAY COONEY, JUDGE

PATRICIA ANN BLACKMON, A.J., and
KATHLEEN ANN KEOUGH, J., CONCUR